Citation Nr: 0628343	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied service connection for 
schizophrenia, major depressive disorder and panic disorder, 
claimed as a mental condition.  During this appeal the claims 
file was transferred to the RO in Los Angeles, California, 
pursuant to the veteran's change of address.

In May 2006, a hearing was held before the undersigned by 
videoconference.  A transcript of the hearing is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 1990, the Board denied service connection for an 
acquired psychiatric disability finding that the only 
disability noted in service was a personality disorder, which 
was not a disorder subject to VA compensation, and there was 
no other psychiatric disability present during service or for 
many years after service.  

In July 1998, the veteran filed a claim for a mental 
condition.  The RO responded with an August 1998 letter 
notifying the veteran that he had previously been denied 
service connection for a mental condition and his claim could 
only be reopened with new and material evidence.  

In March 1999, the veteran wrote that his mental problems 
were due to a physical assault in service.  The RO inferred a 
claim for PTSD, and developed the veteran's claim as one for 
PTSD claimed due to sexual assault.  The veteran was 
requested to submit evidence of a current diagnosis of PTSD.  
However, the veteran did not submit such evidence, nor did he 
claim that he ever had been diagnosed with PTSD and the claim 
was denied in October 1999 on the basis that new and material 
evidence had not been submitted to reopen the claim for a 
mental condition.

In March 2000, the veteran submitted a statement listing 
current treatment dating from 1987, and identifying this as 
new evidence.  In April 2002, the RO denied service 
connection for schizophrenia, major depressive disorder and 
panic disorder, (claimed as a mental condition secondary to 
sexual assault), without reference to the prior October 1999 
rating decision of the RO or the Board's August 1990 
decision.  Because prior final decisions on this issue are of 
record, the issue is properly considered one of whether new 
and material evidence has been submitted.  The veteran has 
not been provided the correct notice with regard to 
substantiating his claim to reopen.

Further, in May 2006, the veteran submitted a large packet of 
VA outpatient treatment records directly to the Board, 
without a waiver of initial adjudication by the RO as the 
Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notification in 
compliance with the recent decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
with regard to the requirements for 
submitting new and material evidence to 
reopen a claim.  

2.  Readjudicate the issue on appeal, to 
include all the information submitted by 
the appellant to the Board in May 2006.  
If the decision results in less than a 
full grant of the benefits sought on 
appeal, return this case to Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



